         Case 1:21-cv-00532-SAG Document 81-1 Filed 07/15/21 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

BRYCE CARRASCO,                                 *

        Plaintiff,                              *

v.                                              *     Case No.: 1:21-CV-00532-SAG

M&T BANK,                                       *

        Defendant.                              *

*       *       *      *          *    *    *    *   *            *      *      *      *
                                      [PROPOSED] ORDER

        This Court having considered the Motion for Punitive Damages Hearing filed by Plaintiff

Bryce Carrasco, the Opposition to the Motion filed by Defendant M&T Bank, and all other

considerations made, it is this        day of                    , 2021, hereby ORDERED

that:

        1.      Plaintiff Bryce Carrasco’s Motion for Punitive Damages Hearing is DENIED;

        2.      Plaintiff Bryce Carrasco’s Motion for Summary Judgment is DENIED; and

        3.      Count 2(B) of Plaintiff’s Amended Complaint is DISMISSED WITH PREJUDICE.



                                                _____________________________________
                                                The Honorable Stephanie A. Gallagher
                                                United States District Judge
